DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,716,218 (Holmes).
Regarding claim 1, Holmes discloses a surgical instrument (10) comprising: a first arm (12) including a slot (26) and a part (40) defining a cavity (44) configured for disposal of a spinal implant, the part being sagittally movable relative to vertebrae (when handles 12 and 14 are compressed or distracted), and selectively fixable relative to the first arm (see col. 3, lines 7-18); and a second arm (14) including a slot (28) and a part (42) defining a cavity (46) configured for disposal of the spinal implant, the part of the second arm being sagittally movable relative to the vertebrae (when handles 12 and 14 are compressed or distracted) and selectively fixable relative to the second arm (see col. 3, lines 7-18), the first arm having a member (22) being movable within the slot of the second arm and the second arm having a member (20) being movable within the slot of the first arm to facilitate movement of a first vertebral surface relative to a second vertebral surface (see col. 2, lines 46-55 and Abstract).
claim 2, Holmes discloses wherein the first arm has a distal end including the part (distal end of arm 12 includes part 40, see Fig. 1, e.g.), the part of the first arm being rotatable relative to the first arm (see col. 2, lines 56-57).
Regarding claim 3, Holmes discloses wherein the first arm defines a longitudinal axis and the cavity of the first arm includes a transverse opening for disposal of a spinal rod of the spinal implant (see Fig. 3; first arm defines a longitudinal axis along the length of the device 10 in Fig. 3, and a U-shaped opening in part 40 is transverse to this longitudinal axis.  Additionally, claim 3 states the opening can be configured for disposal of a spinal rod).
Regarding claim 4, Holmes discloses wherein the part of the first arm includes a capture element (40) having a surface engageable with a bone fastener of the spinal implant, the bone fastener being connected to the spinal rod (lateral surface of element 40 can engage a fastener positioned on the spinal rod).
Regarding claim 5, Holmes discloses wherein the part of the first arm is self-locking in a selected orientation relative to the first arm (see col. 2, line 66 – col. 3, line 18).
Regarding claim 6, Holmes discloses wherein the part of the first arm includes a surface engageable with a first bone fastener of the spinal implant and the part of the second arm includes a surface engageable with a second bone fastener of the spinal implant, the bone fasteners being connected to a spinal rod of the spinal implant (parts 40 and 42 have lateral surfaces that can engage adjacent bone fasteners positioned on the spinal rod).
claim 7, Holmes discloses wherein the first arm includes a handle (12) connected with an extension (34) via a pivot (at Pivot 1, see marked-up Fig. 2 below and Fig. 3).

    PNG
    media_image1.png
    759
    713
    media_image1.png
    Greyscale

Regarding claim 8, Holmes discloses wherein the part (40) of the first arm is rotatable relative to a distal end of the extension (34) (see col. 2, lines 56-57).
Regarding claim 9, Holmes discloses wherein the extension (34) includes the slot (26) and the part (40) of the first arm.
Regarding claim 10, Holmes discloses wherein the part of the first arm includes a capture element (40) connected with a distal end of the extension (34), the capture element being rotatable relative to the distal end (see col. 2, lines 56-57).
Regarding claim 12, Holmes discloses wherein the member of the first arm includes a link (22) having a pivot (29) being movable within the slot (28) of the second arm.
claim 13, Holmes discloses wherein the link (22) is pivotably connected with a handle (12) of the first arm (at pivot 1, see marked-up Fig. 2 above).
Regarding claim 14, Holmes discloses wherein the member of the second arm includes a link (20) having a pivot (27) being movable within the slot (26) of the first arm.
Regarding claim 15, Holmes discloses wherein the links are pivotably connected (links 22 and 20 are pivotably connected via pin 24).
Regarding claim 16, Holmes discloses wherein the link (20) of the second arm is pivotably connected with a handle (14) of the second arm (at pivot 2, see marked-up Fig. 2 above).
Regarding claim 19, Holmes discloses a surgical instrument (10) comprising: a first arm (12) including a sagittally movable capture element (40), the capture element defining an opening (44) configured for disposal of a spinal rod (see claim 3) and including a surface (lateral surface of element 40 can engage a fastener positioned on the spinal rod) engageable with a first bone fastener connected to the spinal rod and a first vertebral surface; a second arm (14) including a sagittally movable capture element (42), the capture element of the second arm defining an opening (46) configured for disposal of the spinal rod (see claim 3) and including a surface (lateral surface of element 42 can engage a fastener positioned on the spinal rod) engageable with a second bone fastener connected to the spinal rod and a second vertebral surface; and a linkage (16) connecting the arms to facilitate movement of the first vertebral surface relative to the second vertebral surface (see col. 2, lines 46-55 and Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of U.S. Patent No. 6,551,316 (Rinner).
Alternatively regarding claim 7, Rinner discloses a surgical tool (claim 1) wherein arms include handles (16 or 17) connected to an extension (56 or 57) by a pivot (51 or 52).   It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Holmes such that the first arm handle and extension are connected by a pivot as suggested by Rinner in order to allow for modularity an the attachment of handles having different operational actions (see col. 2, lines 25-32 and col. 3, lines 15-22).  
Regarding claim 17, Holmes discloses wherein the arms (12/14) each include a handle (see marked-up Fig. 2 above), the handles being disposed in a plier configuration (see Fig. 2 and col. 2, lines 46-55). Holmes fails disclose the handles resiliently biased to an open configuration.  However, Rinner discloses a surgical tool (10) that includes handles (16/17), the handles resiliently biased to an open configuration (see col. 2, lines 51-58).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of U.S. Patent Application Publication No. 2009/0105547 (Vayser).
Regarding claim 11, Holmes fails to disclose wherein the distal end includes a transverse screw and the capture element includes a gear rack engageable with the screw.  However, Vayser discloses an adjustable surgical instrument (see Figs. 6 and 6A), wherein a worm gear mechanism for adjusting the rotational position of a part (55) includes a transverse screw (57) engageable with a gear rack (63) of the part (see paragraph [0037]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute a worm gear mechanism suggested by Vayser for the ratcheting wheel and pawl mechanism of Holmes (see Home, col. 2, line 66 – col. 3, line 6) as such a modification merely involves substituting one known mechanism for self-locking rotational adjustment of a part of a surgical instrument for another known mechanism for self-locking rotational adjustment of a part of a surgical instrument without any unpredictable results.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of U.S. Patent Application Publication No. 2004/0024411 (Newton).
Regarding claim 18, Holmes fails to disclose wherein the arms include a ratchet.  However, Newton discloses a surgical instrument (10) including arms (12/14) that include a ratchet (26).  It would have been prima face obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the arms of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of U.S. Patent Application Publication No. 2014/0257312 (Solitario).
Regarding claim 20, Holmes discloses a spinal implant system comprising: a spinal rod (stabilization rod; see claim 3, Abstract, and col. 1, line 44 – col. 2, line 3); a surgical instrument (10) including a pair of arms (12/14) connected via a linkage (16), each arm including a sagittally movable capture element (40 and 42; sagittally movable via pivoting of arms 12/14) defining an opening (44/46) configured for disposal of the spinal rod and including an engagement surface (lateral surfaces of each element 40 and 42); and first and second fasteners (rod hooks, see Abstract) configured for disposal of the spinal rod.  
Holmes fails to disclose the first and second fasteners comprising receivers configured for disposal of a spinal rod and shafts engageable with vertebral surfaces.  However, Solitario discloses a surgical tool (20) that can compress first and second fasteners (34/36) along a rod (40), each fastener including a shaft (28/30) engageable with vertebrae (see paragraph [0019] and Fig. 1) and comprising receivers configured for disposal of the spinal rod (see paragraph [0020] and Fig. 1).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Holmes to include a spinal rod and fasteners with shafts anchorable in bone and receivers for receiving the spinal rod as suggested . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2009/0259262 (Nayet) discloses a surgical tool with pivoting arms that manipulate implants connected to bones.
	U.S. Patent No. 9,107,719 (Gauthier) discloses a compressor distractor tool with pivoting arms for manipulating bones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773